        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                            )
 ASSASSINATION ARCHIVES AND )
 RESEARCH CENTER, et al.,   )
                            )
          Plaintiffs,       )
                            )                     Civil Action No. 21-1237 (CRC)
          v.                )
                            )
 CENTRAL INTELLIGENCE       )
 AGENCY,                    )
                            )
          Defendant.        )
                            )

                                      ANSWER

      Defendant, Central Intelligence Agency (“CIA” or “Defendant”) by and

through undersigned counsel, respectfully submits this Answer to the Complaint for

Declaratory and Injunctive Relief (ECF No. 1, “Complaint”) filed by Plaintiffs,

Assassination Archives and Research Center and James H. Lesar (collectively

“AARC” or “Plaintiffs”). This case arises under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552.

      To the extent the Complaint refers to or quotes from external documents,

statutes, or other sources, Defendant may refer to such materials for their accurate

and complete contents in response; however, Defendant’s references are not

intended to be, and should not be construed to be, an admission that the cited

materials are: (a) correctly cited or quoted by Plaintiffs; (b) relevant to this, or any
        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 2 of 8




other, action; or (c) admissible in this, or any other, action. Defendant expressly

denies all allegations in the Complaint, including the relief sought, that are not

specifically admitted or otherwise qualified in this Answer. Defendant responds to

the Complaint in like numbered paragraphs as follows:

      1.     This paragraph consists of Plaintiffs’ characterization of this lawsuit, to

which no response is required. To the extent a response is required, Defendant denies

the allegations contained in this paragraph. 1

      2.     This paragraph consists of Plaintiffs’ legal conclusions, requested relief,

and characterization of this lawsuit of this lawsuit, to which no response is required.

To the extent a response is required, Defendant denies the allegations contained in

this paragraph.

                         JURISDICTION AND VENUE 2

      3.     This paragraph contains Plaintiffs’ allegations concerning jurisdiction

and venue, which consist of legal conclusions to which no response is required. To

the extent a response is deemed required, Defendant admits that this Court has

subject matter jurisdiction subject to the terms and limitations of FOIA. Defendant




1
       This answer is being submitted in 14-point font as a courtesy to Plaintiff and
in response to footnote 1 of the Complaint.
2
       For ease of reference, Defendant refers to Plaintiffs’ headings and titles, but
to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.

                                           2
          Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 3 of 8




further admits that venue lies in this judicial district for a proper claim under 5 U.S.C.

§ 552.

         4.   Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

         5.   Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

         6.   Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

         7.   This paragraph consists of legal conclusion, broad generalizations, and

characterizations to which no response is required. To the extent a response is

deemed required, Defendant denies the allegations contained in this paragraph.

         8.   Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in this paragraph.

         9.   Defendant admits that the CIA is federal agency subject to the FOIA.

The remainder of this paragraph consists of a legal conclusion to which no response

is required. To the extent a response is required, Defendant denies the allegations

contained in this paragraph.




                                            3
        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 4 of 8




                          STATUTORY FRAMEWORK

                           The Freedom of Information

       10.    This paragraph consists of a legal conclusion to which no response is

required. To the extent a response is deemed required, Defendant acknowledges the

general purpose of FOIA, 5 U.S.C. § 552, and avers that not all agency records are

subject to the statute.

       11.    This paragraph consists of Plaintiffs’ characterization of one provision

of the FOIA and legal conclusions, to which no response is required.

       12.    This paragraph consists of Plaintiffs’ characterization of one provision

of the FOIA and legal conclusions, to which no response is required.

       13.    This paragraph consists of Plaintiffs’ characterization of one provision

of the FOIA and legal conclusions, to which no response is required.

       14.    This paragraph consists of Plaintiffs’ characterization of one provision

of the FOIA and legal conclusions, to which no response is required.

       15.    This paragraph contains Plaintiffs’ allegations concerning jurisdiction

and remedy, which consist of legal conclusions to which no response is required. To

the extent a response is deemed required, Defendant admits that this Court has subject

matter jurisdiction subject to the terms and limitations of FOIA, which would rarely,

if ever, warrant granting immediate injunctive relief based solely upon the allegations

in the complaint.


                                          4
        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 5 of 8




      16.    This paragraph consists of Plaintiffs’ characterization of a portion of the

statute or legal conclusions, to which no response is required.

       FACTS GIVING RISE TO PLAINTIFFS’ CLAIM FOR RELIEF

      17.    Defendant admits delivery of Plaintiffs’ FOIA request. The remainder

of this paragraph contains Plaintiffs’ description of its FOIA request, to which no

response is required.

      18.    The allegations in the first sentence do not pertain to Defendant and

require no response. With respect to the allegations in the second sentence of this

paragraph, Defendant admits that it had not released any records in response to

Plaintiffs’ FOIA request as of the date they filed the complaint in this action.

      19.    Defendant admits that it has not yet made a final determination

concerning Plaintiffs’ FOIA request dated July 4, 2020.

      20.    Defendant admits that it has not released any records in response to

Plaintiffs’ FOIA request as of the date they filed the complaint in this action.

      21.    This paragraph consists of Plaintiffs’ legal conclusions, to which no

response is required. To the extent a response is deemed required, Defendant admits

that it has not yet made a determination on Plaintiffs’ FOIA request.

      22.    This paragraph consists of Plaintiffs’ characterizations of unspecified

records and legal conclusions, to which no response is required. To the extent a




                                           5
        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 6 of 8




response is deemed required, Defendant avers that the request is the best evidence of

its contents.

                        PLAINTIFFS’ CLAIM FOR RELIEF

                                    CLAIM ONE
                    (Failure to Produce Records Under the FOIA)

       23.      Defendant realleges and incorporates by reference all of the preceding

paragraphs of this Answer as if fully stated herein.

       24.      Defendant denies the allegations in this paragraph.

       25.      Defendant denies the allegations in this paragraph.

       26.      Defendant admits that it has not yet released any non-exempt records

responsive to Plaintiffs’ FOIA July 4, 2020 FOIA request, but otherwise denies as

stated because Defendant has previously released records to both Plaintiffs in

response to other FOIA requests.

       27.      This paragraph consists of Plaintiffs’ legal conclusions, to which no

response is required. To the extent a response is deemed required, Defendant denies

the allegations in this paragraph.

                                PRAYER FOR RELIEF

       The remainder of Plaintiffs’ Complaint, including sub-paragraphs (a) through

(f), contains Plaintiffs’ requested relief, to which no responses are required.

Defendant denies that Plaintiffs are entitled to the relief requested or to any relief

whatsoever.

                                            6
          Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 7 of 8




                                     DEFENSES

      Defendant reserves the right to amend, alter, and supplement the defenses

contained in this Answer as the facts and circumstances giving rise to this Complaint

become known to Defendant through the course of this litigation. Defendant does

not assume the burden of proving any of these defenses or elements of them where

the burden is properly on Plaintiffs as a matter of law.

                                 FIRST DEFENSE

      Plaintiffs are not entitled to compel the production of any record or portion of

any record protected from disclosure by one or more of the exemptions or exclusions

to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

                                SECOND DEFENSE

      This Court lacks subject matter jurisdiction over any of Plaintiffs’ request to

the extent that any requested relief exceeds the relief authorized by the FOIA.

                                 THIRD DEFENSE

      Defendant has not improperly withheld any records requested by Plaintiffs

under FOIA.

                                FOURTH DEFENSE

      The Complaint includes claims upon which relief cannot be granted.

                                 FIFTH DEFENSE

      Plaintiffs are neither eligible for nor entitled to attorneys’ fees or costs in this

matter.

                                           7
        Case 1:21-cv-01237-CRC Document 10 Filed 07/16/21 Page 8 of 8




                                 SIXTH DEFENSE

      To the extent that Plaintiffs failed to satisfy prerequisites to suit, this Court

lacks jurisdiction over any matter as well as over any requests or allegations that are

not contained in the FOIA request at issue in this action.

                                         ***

Dated: July 16, 2021                    Respectfully submitted,

                                        CHANNING D. PHILLIPS
                                        D.C. Bar # 415793
                                        Acting United States Attorney

                                        BRIAN P. HUDAK
                                        Acting Chief, Civil Division

                                        /s/ Stephanie R. Johnson
                                        STEPHANIE R. JOHNSON
                                        D.C. Bar # 1632338
                                        Assistant United States Attorney
                                        Civil Division
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-7874

                                        Attorneys for Defendant




                                          8
